Citation Nr: 1132519	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for tinnitus and declined to reopen a previously denied claim for bilateral hearing loss.

In a February 2010 decision, the Board reopened the Veteran's claim for service connection for bilateral hearing loss, and remanded both issues for additional development.  That development has been completed, and the case is once again before the Board for appellate review.

As discussed below, the Board has concluded that separate dispositions are warranted for the Veteran's left and right ear disabilities.  Therefore, the Board has recharacterized the issues on appeal.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Left ear hearing loss is etiologically related to service.

2.  Tinnitus is etiologically related to service.



CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was incurred as a result of military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2010).

2.  A tinnitus disability was incurred as a result of military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran underwent an enlistment examination in January 1969.  He reported a history of an ear infection in 1968, with some associated tinnitus in the right ear.  On examination, no tinnitus was reported.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
-5
NR
25
LEFT
-5
-5
-10
NR
10

During the Veteran's December 1971 separation examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
0
LEFT
0
0
0
NR
0

The Veteran filed a claim for service-connected benefits for hearing loss in January 1972, very soon after his discharge.  He filed another claim in January 1974 for left ear hearing loss.

The Veteran underwent a VA examination in December 2006.  He complained of decreased hearing and constant tinnitus dating back to his service in Vietnam.  He described exposure to gunfire and Howitzers.  After service, he worked in an office environment and was not exposed to any noise.  He was diagnosed with bilateral neurosensory hearing loss and constant tinnitus dating back to loud noise exposure in Vietnam.

The Veteran's treating VA doctor offered an opinion dated January 2007.  He stated that his opinion was based solely on a history provided by the Veteran, as well as previous examinations he had conducted.  The Veteran reported decreased hearing dating back to military service in Vietnam in the early 1970's.  He gave a clear history of being exposed to gunfire and anti-aircraft noise.  He had decreased hearing and constant tinnitus since that time.  After service, he worked in an office.  Based on his history of loud noise exposure, with no other etiological factors, it was the doctor's opinion that it was at least as likely as not that the Veteran's bilateral neurosensory hearing loss and constant tinnitus were secondary or aggravated by noise exposure in service.

The Veteran was afforded an additional VA examination in July 2007.  He reported a history of noise exposure and symptoms consistent with that reported in December 2006 and January 2007.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
55
60
95
LEFT
65
60
65
80
90

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 88 percent in the left ear.  The Veteran was diagnosed with mixed hearing loss.  The examiner noted that the Veteran had normal hearing at enlistment and normal hearing at separation.  There were no documented complaints of tinnitus or hearing impairment in the service treatment records.  Therefore, it was less likely than not that the Veteran's hearing loss and tinnitus were related to service.

The Veteran submitted a private opinion in August 2007.  He relayed a history of noise exposure consistent with earlier reports from previous examinations.  The treating physician reviewed the Veteran's service treatment records.  She noted that the Veteran's separation examination revealed significant improvement in hearing thresholds.  She stated that evidence-based research did not support this level of improvement in thresholds between exams, with the exception of the resolution of documented infections.  Based on a review of the records and a history provided by the Veteran, she concluded that it was at least as likely as not that the Veteran's hearing loss and tinnitus are related to military noise exposure.  According to the American College of Occupation and Environmental Medicine, noise exposure without hearing protection can cause or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus in individuals.

Finally, the Veteran was afforded a VA examination in March 2010.  He relayed a history of noise exposure consistent with earlier reports from previous examinations, and also reported a history of a stapes (ear) surgery about 30 years ago.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
55
55
60
100
LEFT
65
65
60
75
90

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed mixed hearing loss.  The examiner noted that the Veteran had normal hearing on his induction and separation examinations.  He indicated that a finding of all "0's" at separation was suspicious.  However, that was the only information available, therefore he could not determine whether those findings were reliable.  There were no complaints of hearing loss or tinnitus during service or at separation, and the examiner stated that there was nothing to indicate the Veteran was exposed to excessive noise in the military. The Veteran had mixed hearing loss, which suggested unresolved middle ear problems.  The examiner concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were related to service.

Based on the evidence of record, the Board finds that service connection for left ear hearing loss and tinnitus is warranted.

The Board notes that there are several opinions addressing the etiology of the Veteran's claimed hearing loss and tinnitus.  However, the Board has also considered the Veteran's own statements in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection. See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to U.S. Court of Appeals for Veterans Claims (Court) decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board finds that the Veteran is competent to report in-service noise exposure.  His Form DD-214 also reflects Marksman and Expert badges for the M-14 and M-16 rifles, respectively.  He served in Vietnam as an intelligence analyst from November 1969 to October 1970; the Veteran reported that this job was mainly clerical but did involve delivering field reports/payrolls to fire stations and that while he was not in a combat situation, he was in close proximity to several live fire situations.  See August 2007 private audiologist's opinion.  Therefore, some noise exposure is conceded.  The Veteran is also competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a veteran competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation").  While he is not competent to diagnose left ear hearing loss, the record reflects that he has been diagnosed with the condition by several competent medical professionals.

Moreover, the Board finds the Veteran to be credible in his claims that he had ongoing symptoms of left ear hearing loss and tinnitus since his time in service.  The Board specifically notes that the Veteran filed a claim for hearing loss immediately following his discharge from service.  He filed an additional claim for left ear hearing loss in 1974, less than 3 years after his discharge.  These claims indicate that the Veteran has experienced symptoms of left ear hearing loss since his discharge, and are consistent with his other statements regarding the onset of his condition.  While he did not specifically file claims for tinnitus, the Board nonetheless finds the Veteran's statements regarding the onset of his tinnitus to be credible as well.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the lay evidence of record competently and credibly establishes a continuity of symptomatology of the Veteran's left ear hearing loss and tinnitus disabilities.

As noted above, however, establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d at 1167; see Caluza v. Brown, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In this case, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, supra; see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Even where a veteran has asserted continuity of symptomatology since service, the Court has held that he or she is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition.  See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage, supra.  In this regard, the Board notes that there are several medical opinions in the record addressing the etiology of the Veteran's hearing loss and tinnitus.  Some of these opinions support the contention that current disabilities were incurred in service, while others refute that possibility.  However, the Board finds that after a review of the opinions, the evidence is in equipoise as to the issue of a nexus between the current conditions and the symptomatology.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for left ear hearing loss and tinnitus is warranted.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

With respect to the Veteran's claim for right ear hearing loss, additional development is necessary.

As noted above, during the Veteran's January 1969 enlistment examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
-5
NR
25
LEFT
-5
-5
-10
NR
10

Under the Hensley standard discussed above, these findings indicate some preexisting right ear hearing loss at the time of enlistment.  In evaluating the etiology of the Veteran's hearing loss, all of the medical opinions of record based their conclusions, in part, on the fact that the Veteran had normal hearing at enlistment.  Because this is not the case for the Veteran's right ear, these opinions are not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Therefore, on remand, the matter should be returned to the March 2010 VA examiner for a supplemental opinion addressing the Veteran's right ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the March 2010 VA examination.  Upon review, he should provide a supplemental opinion as to whether it is at least as likely as not that the Veteran's pre-existing right ear hearing loss, noted on examination in January 1969, was aggravated beyond its normal progression during the Veteran's active service period.  Noise exposure during service is conceded.  The examiner should review the entire record, including the Veteran's service treatment records, post-service records, and lay testimony, and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the VA examiner is not available, the Veteran should be scheduled for another examination to determine whether the Veteran's right ear hearing loss was aggravated by service.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above, to include an opinion as to whether it is at least as likely as not that the Veteran's pre-existing right ear hearing loss was aggravated by his period of service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


